DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the missing text to clearly label the plurality of numbered boxes, not representing well-known icons, shown in FIG. 2, FIG. 3, FIG. 5 and FIG. 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled 
solution modules in claims 8 and 15
state module in claims 8 and 15
navigation module in claims 8 and 15
hypothesis resolver in claims 1, 3, 4, 8, 10, 11, 13, 15, 17, 18, and 20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
The term "overfitting of the solution" in claims 6 is a relative term which renders the claim indefinite.  The term "overfitting of the solution" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What one person or manufacturer defines as "overfitting", a second person or manufacturer may not and therefore the claim is not clear. Is the term "overfitting of the solution" as used in the claims, related to selecting a solution relative to a threshold, as an answer to the observed environmental state?  Is the use of the term "overfitting of the solution" in the claims intended to be relative to statistical analysis?
	The claim(s) has/have been interpreted as best understood by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –  

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHALEV-SHWARTZ et al., US 20180032082, herein further known as Shalev-Shwartz.
Regarding claim 1, 8, and 15, Shalev-Shwartz discloses a method, system, and vehicle operating an autonomous vehicle (paragraph 62, throughout this disclosure, the term "autonomous vehicle" refers to a vehicle capable of implementing at least one navigational change without driver input), comprising: receiving a plurality of solutions for a future state of an agent (paragraph 20-21, autonomous vehicle performs analysis; on a plurality of images to identify a target vehicle (i.e. an agent), analysis identifies in that environment at least one obstacle to the target vehicle, analysis determines at least one navigational characteristic of the target vehicle relative to the  identified obstacle to the target vehicle, and determines, based on the identified at least one navigational characteristic, a first potential navigational action, a second potential navigational action (i.e. plurality of solutions) at a hypothesis resolver (paragraph 176, driving policy module 803 (i.e. hypothesis resolver), may implement a desired driving policy in order to decide on one or more navigational actions for the host vehicle to take in response to the sensed navigational state, AND paragraph 174, output of the sensing module 801 may represent a sensed navigational " state" of the host vehicle, which may be passed to driving policy module 803 (i.e. hypothesis resolver), see also at least FIG. 8); receiving an environmental state at the hypothesis resolver (paragraph 174, sensing module 801 may handle various tasks relating to sensing of a navigational state in an environment of a host vehicle, machine learning may be implemented in order to produce a sensing state output based ; selecting a solution from the plurality of solutions based on the environmental state and a reward associated with each of the solutions (paragraph 180, system may be trained through exposure to various navigational states, having the system apply the policy, providing a reward (based on a reward function designed to reward desirable navigational behavior), the reward indicating a confidence level of the solution for the environmental state (paragraph 181-184, in some instances the system should take a certain action, even though it is associated with a reward lower than another available option, when the system determines that in the future a greater reward (i.e. confidence level) may be realized if the lower reward option is taken now, AND paragraph 293, Navigation using long range planning techniques may be especially applicable where one or more reward functions are employed by the navigation system as a technique for selecting navigational actions from among available options) and navigating the autonomous vehicle based on the selected solution (paragraph 176, output of driving policy module 803 may include at least one navigational action for the host vehicle and may include a desired acceleration (which may translate to an updated speed for the host vehicle, a desired yaw rate for the host vehicle, a desired trajectory, among other potential desired navigational actions).
Regarding claim 2, 9, and 16, Shalev-Shwartz discloses all elements of claim 1, 8, and 15 above.
Shalev-Shwartz discloses further a method, system, and vehicle wherein the environmental state includes at least one of a weather condition, a traffic pattern, a traffic rule and a road condition (paragraph 174, sensed state may include sensed information relating to target vehicles (i.e. an agent), lane markings (i.e. traffic rule), pedestrians, traffic lights (i.e. traffic rule), road geometry (i.e. road condition), lane shape (i.e. road condition), obstacles, .
Regarding claim 3, Shalev-Shwartz discloses all elements of claim 1 above.
Shalev-Shwartz discloses further a method comprising training the hypothesis resolver during a training mode to associate rewards with each of the solutions for a selected environmental state (paragraph 180, system may be trained through exposure to various navigational states (i.e. environmental state), having the system apply the policy, providing a reward (based on a reward function designed to reward desirable navigational behavior (i.e. each of the solutions))).
Regarding claim 4, Shalev-Shwartz discloses all elements of claim 3 above.
Shalev-Shwartz discloses further a method comprising training the hypothesis resolver during a training mode by predicting a state of the agent at a selected future time for a solution and the received environmental state, measuring the actual state of the agent at the selected future time, determining an error for the solution based on predicted state and the actual state (paragraph 212, in the forward loop of the network, s.sub.t+1 may be replaced by the actual value of s.sub.t+1 (i.e. measuring the actual state of the agent at the selected future time), therefore eliminating the problem of error accumulation. The role of prediction of s.sub.t+1 is to propagate messages from the future back to past actions (i.e. determining an error for the solution). In this sense, the algorithm may be a combination of "model-based" reinforcement learning with "policy-based learning), and assigning the reward to the solution based on the error (paragraph 213, an important element that may be provided in some scenarios is a differentiable path from future losses/rewards back to decisions on actions (i.e. assigning the reward to the solution).
Regarding claim 5, Shalev-Shwartz discloses all elements of claim 4 above.
Shalev-Shwartz discloses further a method wherein the reward is inversely proportional to the error (paragraph 157, look-ahead time may be inversely proportional to the gain (i.e. reward) of one or more control loops associated with causing a navigational response in vehicle 200, such as the heading error tracking control loop).  
Regarding claim 6, Shalev-Shwartz discloses all elements of claim 4 above.
Shalev-Shwartz discloses further a method comprising adjusting the reward of a solution to avoid overfitting of the solution to the environmental state (paragraph 208, in a situation where an overtake action is initiated, and driving policy module 803 arrives at the leaf corresponding to IDk, it would be undesirable to choose (i.e. avoid overfitting of the solution), for example, the stay node 909 when the host vehicle is in the middle of the takeover maneuver, in order to avoid such jumpiness, the IDj node can designate itself as critical (i.e. adjusting the reward of a solution).
Regarding claim 10, and 17  Shalev-Shwartz discloses all elements of claim 8 above including training the hypothesis resolver during a training mode to associate rewards with each of the plurality of solutions for a selected environmental state (paragraph 180, system may be trained through exposure to various navigational states (i.e. environmental state), having the system apply the policy, providing a reward (based on a reward function designed to reward desirable navigational behavior (i.e. each of the solutions))).
Shalev-Shwartz discloses further a system comprising a neural network for training hypothesis resolver during a training mode to associate rewards with each of the plurality of solutions for a selected environmental state (paragraph 72, each memory 140, 150 may include software instructions that when executed by a processor (e.g., applications processor 180 and/or 
Regarding claim 11, and 18, Shalev-Shwartz discloses all elements of claim 10, and 17 above including the neural network (paragraph 72, each memory 140, 150 may include software instructions that when executed by a processor (e.g., applications processor 180 and/or image processor 190), may control operation of various aspects of system 100. These memory units may include various databases and image processing software, as well as a trained system, such as a neural network, or a deep neural network)
Shalev-Shwartz discloses further a system and vehicle which trains the hypothesis resolver during the training mode by predicting a state of the agent at a selected future time for a solution and the received environmental state, measuring the actual state of the agent at the selected future time, determining an error for the solution based on predicted state and the actual state (paragraph 212, in the forward loop of the network, s.sub.t+1 may be replaced by the actual value of s.sub.t+1 (i.e. measuring the actual state of the agent at the selected future time), therefore eliminating the problem of error accumulation. The role of prediction of s.sub.t+1 is to propagate messages from the future back to past actions (i.e. determining an error for the solution). In this sense, the algorithm may be a combination of "model-based" reinforcement learning with "policy-based learning), and assigning the reward to the solution based on the error (paragraph 213, an important element that may be provided in some scenarios is a differentiable path from future losses/rewards back to decisions on actions (i.e. assigning the reward to the solution).
Regarding claim 12, and 19 Shalev-Shwartz discloses all elements of claim 11, and 18 above.
Shalev-Shwartz discloses further a system and vehicle wherein the reward is inversely proportional to the error  (paragraph 157, look-ahead time may be inversely proportional to the gain (i.e. reward) of one or more control loops associated with causing a navigational response in vehicle 200, such as the heading error tracking control loop).
Regarding claim 13, and 20 Shalev-Shwartz discloses all elements of claim 11, and 18 above.
Shalev-Shwartz discloses further a system and vehicle wherein the hypothesis adjust the reward of a solution to avoid overfitting of the solution to the environmental state (paragraph 208, in a situation where an overtake action is initiated, and driving policy module 803 arrives at the leaf corresponding to IDk, it would be undesirable to choose (i.e. avoid overfitting of the solution), for example, the stay node 909 when the host vehicle is in the middle of the takeover maneuver, in order to avoid such jumpiness, the IDj node can designate itself as critical (i.e. adjusting the reward of a solution).  
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev-Shwartz in view of DEY et al., US 20200151599, herein further known as Dey.
Regarding claim 7, and 14 Shalev-Shwartz discloses all elements of claim 4 and 11 above.
However, Shalev-Shwartz does not explicitly disclose a method wherein the error is determined from a Euclidean distance between the predicted state and the actual state.
Dey teaches a method wherein the error is determined from a Euclidean distance between the predicted state and the actual state (paragraph 6, method comprises: capturing, by one or more hardware processors, a plurality of sequential actions depicting a pattern of time series via a two-stage modelling technique, wherein each of the plurality of sequential actions corresponds to the autonomous learning agent; deriving, based upon the plurality of sequential actions captured, one or more datasets comprising a plurality of predicted and actual actions of the autonomous learning agent by a Hierarchical Temporal Memory (HTM) modelling technique; extracting, using each of the plurality of predicted and actual actions, a set of prediction error values by a Euclidean Distance technique).
Therefore, from the teaching of Dey it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Shalev-Shwartz to the error is determined from a Euclidean distance between the predicted state and the actual state in order to learn sequences of actions and use any inherent patterns present therein to correctly predict future courses of actions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NICHOLAS K WILTEY/            Primary Examiner, Art Unit 3669